Citation Nr: 1100320	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The January 2003 rating decision on appeal granted service 
connection for PTSD and assigned a 30 percent rating, effective 
February 18, 2000.  In a November 2007 rating decision, the RO 
granted an increased initial 50 percent rating for PTSD, also 
effective from February 18, 2000.

The Veteran's increased rating claim was remanded by the Board in 
March 2009.  That March 2009 Board decision denied the Veteran's 
claim for an earlier effective date for the award of service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided a VA psychiatric examination for rating 
purposes in June 2009.  At the end of the examination report the 
examiner stated that the Veteran did not have total occupational 
and social impairment due to his PTSD.  The examiner further 
stated that the signs and symptoms of PTSD did not result in 
deficiencies in the following areas: judgment, thinking, family 
relations, work, mood, or school.  Immediately following those 
statements the examiner stated that the Veteran had severe 
symptoms of PTSD which precluded him from a stable gainful job.  
The Board finds that this examination report is contradictory and 
inadequate for rating purposes.  The examination report should be 
sent back to the VA examiner for clarification.  See 38 C.F.R. 
§ 4.2.  If that is not possible, a new VA PTSD examination should 
be obtained.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from November 2008 to present.

2.  If possible, send the Veteran's claims 
file to the VA psychiatrist who performed the 
June 2009 VA psychiatric examination and 
request that the examiner provide an addendum 
clarifying the statements at the end of the 
examination report and commenting on the 
extent the Veteran's PTSD interferes with his 
social and occupational functioning.  If an 
addendum cannot be obtained, or if such is 
obtained, but does not provide sufficient 
clarification, provide the Veteran a new VA 
psychiatric examination to determine the 
nature and extent of his PTSD.

3.  When all directed development has been 
conducted readjudicate the claim on appeal.  
Issue a supplemental statement of the case 
and provide the Veteran and his 
representative the appropriate period of time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



